Title: To Benjamin Franklin from Veuve Morel & fils, 4 January 1780
From: Morel, Veuve Dominique, & fils
To: Franklin, Benjamin


Honorable Sir
Dunkirk. the 4th of January 1780
Tho’ We never had the advantage of being favored With any of your much Esteem’d Letters, yet We make it Bold to Embrace the opportunity of the present Season to offer you our Sincerest Wishes for your Welfare & that any of your undertaking may answer both your Expectation & that of your Country. We Shall Esteem our Selfs Very happy to merit your Confidence & that frequent Occasion may offer to Convince you how attached We have already proved to be to the good of the united States Even at a Critical Juncture, & When Capt Cunningham Was Kept With all his Crew in Dunkirk Goal.
No doubt but you have been Informed of Part of Commodore Paul Jones fleet Being arrived. Him self in Company With the alliance, it is Said, is gone to Cruse in the Channel. We Wish him much Success. We remain With respectful Sentiments honorable Sir Your most humble & most obediant Servants
Veuve Dque Morel & FILS
 Notation: Veuve & Morel & fils Jan 4. 80